Exhibit 10.1

EXECUTIVE SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of All Claims (“Agreement”) is
made by and between (ViaSat, Inc., “ViaSat” or the “Company”) and Ronald G.
Wangerin (“Employee”), as of the date both parties have signed it below, with
respect to the following facts:

A. Employee was employed by the Company as its Vice President and Chief
Financial Officer.

B. Employee tendered his resignation as Chief Financial Officer and Vice
President on August 17, 2012, and the Company and Employee have mutually agreed
to a transition service period and at the end of such transition service period
to end Employee’s employment with the Company and any subsidiaries. Employee’s
last day of employment shall be December 17, 2012 (“Separation Date”).
Employee’s membership on any Board of Directors of the Company’s subsidiaries
shall also terminate as of August 17, 2012.

C. The Company and Employee wish to settle and resolve all issues between them,
including but not limited to, all rights and obligations under any prior written
or oral agreements or understandings, and to formalize the mutually agreed terms
of Employee’s separation, as described below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned parties as follows:

1. Separation Package.

1.1 Resignation from Position and Transition Services. The Company and Employee
have agreed that Employee has resigned from his positions as an officer of the
Company and its subsidiaries, to be effective as of August 17, 2012. Employee
agrees to cooperate with the Company and to assist the Company in the process of
transition to Employee’s successor, and the Company agrees to keep Employee
employed until December 17, 2012, as a part of the separation package described
below. Up to and including December 17, 2012, Employee shall continue to receive
salary paid at such times as are provided in the Company’s normal payroll cycles
and at his current base salary rate of $440,000 per year.

1.2 Early Termination. Notwithstanding any other provision of this Agreement,
the Company reserves the right to change the Separation Date to an earlier date
with no less than two (2) weeks notice and to cease providing all payments and
benefits set forth in the Agreement as of such Separation Date, in the event
Employee has materially breached the terms of the Agreement, has engaged in
misconduct with respect to his duties hereunder, or that Employee has otherwise
engaged in conduct harmful to the Company’s interest including a violation of
the confidentiality and cooperation clauses herein. The Company currently has no
reason to believe that Employee has engaged in any conduct that would result in
early termination.

1.3 Separation Payment. The Company agrees to provide Employee with a separation
payment in the total gross amount of Two Hundred Ninety Three Thousand, Three
Hundred Thirty Three Dollars and Thirty Two Cents ($293,333.32), less all
required federal and state tax withholdings (“Separation Payment”). Employee
acknowledges and agrees that the Separation Payment and the Benefit Continuation
provided below constitutes

 

     Initials /s/RW/s/KL



--------------------------------------------------------------------------------

adequate legal consideration for the promises and representations made by him in
this Agreement. The Separation Payment will be made over the course of Eight
(8) months, in the amount of Thirty Six Thousand Six Hundred and Sixty Six
Dollars and Sixty Six Cents ($36,666.66) per month, beginning on the first
payday following the Separation Date (“Separation Period”).

1.4 Benefit Continuation. If Employee elects COBRA continuation coverage by
February 16, 2013 for group medical and/or dental benefits, the Company at its
expense, shall pay for the continuation of such coverage at their current levels
until the earlier of (a) 18 months from the Separation Date or (b) full time
employment of Employee at another company (“Benefit Continuation Period”).
During this time period, Employee will be responsible for paying any co-pay and
other contributions in the same percentage and amounts for coverage that he is
presently paying. After the Benefit Continuation Period, Employee will be
responsible for paying the full amount of the premium to continue such benefits
under the provisions of COBRA (if available).

2. Release Consideration. Within thirty (30) days of the Separation Date,
Employee agrees in consideration of $100,000 of additional separation payments
payable by the Company to Employee to execute an additional release agreement
consistent with the terms herein (including a release related to Older Workers’
Benefit Protection Act).

3. Equity Interests. Employee shall maintain all existing ownership of stock or
stock options in the Company. Pursuant to the terms of the Company’s 1996 Equity
Participation Plan (as amended), Employee shall have ninety (90) days from
Separation Date to exercise any vested options. The payments made to Employee
under Paragraphs 1 and 2 of this Agreement shall not extend the option vesting
period.

4. General Release.

4.1 Employee unconditionally, irrevocably and absolutely releases and discharges
the Company, and any parent and subsidiary corporations, divisions and other
affiliated entities of the Company, past and present, as well as the Company’s
employees, officers, directors, agents, attorneys, successors and assigns of the
Company (collectively, “Released Parties”), from all claims related in any way
to the transactions or occurrences between them to date to the fullest extent
permitted by law including, but not limited to, any losses, liabilities, claims,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Employee’s
employment with the Company, or the termination of Employee’s employment. This
release is intended to have the broadest possible application and includes, but
is not limited to, any tort, contract, common law, constitutional or other
statutory claims, as well as alleged violations of the California Labor Code,
Title VII of the Civil Rights Act of 1964, the California Fair Employment and
Housing Act, the Family and Medical Leave Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, and all
claims for attorneys’ fees, costs and expenses. However, this release shall not
apply to claims for workers’ compensation benefits, unemployment insurance
benefits, claims under California Labor Code §2802, or any other claims that
cannot lawfully be waived by this Agreement. This release shall also not affect
or diminish Employee’s rights to coverage under any applicable insurance
policies of the Corporation or its officers and directors, Employee’s rights
under the Company’s equity plans except as modified herein, nor rights under any
Company 401 (k) Plan.

4.2 Employee acknowledges that he may discover facts or law different from, or
in addition to, the facts or law that he knows or believes to be true with
respect to the claims released in this Agreement and agrees, nonetheless, that
this Agreement and the release contained in it shall be and remain effective in
all respects notwithstanding such different or additional facts or the discovery
of them.

 

  2    Initials /s/RW/s/KL



--------------------------------------------------------------------------------

4.3 Employee declares and represents that he intends this Agreement to be final
and complete and not subject to any claim of mistake. Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.

4.4 Employee expressly waives his right to recover any type of personal relief
from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Employee or on Employee’s behalf by an administrative agency, related
in any way to the matters released herein.

5. California Civil Code Section 1542 Waiver. Employee expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee understands that he is a “creditor” within the meaning of Section 1542.

6. Representation Concerning Filing of Legal Actions and Absence of Accounting
Irregularities and Disputes.

6.1 Employee represents that, as of the date of this Agreement, he has not filed
any lawsuits, complaints, petitions, claims or other accusatory pleadings
against the Company or any of the other Released Parties in any court of law.
Employee further agrees that, to the fullest extent permitted by law, he will
not prosecute in any court, whether state or federal, any claim or demand of any
type related to the matters released above, it being the intention of the
parties that with the execution of this release, the Released Parties will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of Employee related in any way to the matters discharged herein.

6.2 Employee represents that, as of the date of this Agreement, he has no
knowledge of: (a) any fraud that has been perpetrated by the Company, or any
such alleged or suspected fraud, (b) any materially improper or incorrect
accounting positions, policies or practices with respect to the Company’s
financial statements, (c) any material disputes or disagreements with Company
management or the Company’s auditors with respect to the Company’s financial
statements, accounting policies or practices, or (d) any material violation of
any Securities and Exchange Commission rule or regulation, including but not
limited to Sarbanes-Oxley related regulations.

7. No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct,
nor any claim that the other party has acted wrongly or in breach of any legal
obligation. The parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding.

 

  3    Initials /s/RW/s/KL



--------------------------------------------------------------------------------

8. Insurance. Nothing in this Agreement shall affect in any way Employee’s
rights of indemnification and directors and officers liability insurance
coverage provided to Employee pursuant to the Company’s by-laws, Employee’s
indemnification agreement, and/or pursuant to any other agreements or policies
in effect prior to the effective date of the Separation Date, which shall
continue in full force and effect, in accordance with their terms, following
Separation Date.

9. Proprietary and Confidential Company Information. Employee acknowledges and
agrees that by reason of Employee’s position with the Company, Employee has been
given access to confidential or proprietary documents, materials or information
regarding the Company’s products, research, business affairs, and personnel
matters, which Employee acknowledges and agrees are of a highly sensitive and
confidential nature and considered trade secrets and/or proprietary to the
Company. Such information, documents and materials may include, without
limitation, trade secrets, inventions, research, plans, proposals, marketing and
sales programs, financial projections, cost summaries, pricing formulas and all
concepts or ideas, materials or information related to the products, research,
business or sales of the Company or the Company’s customers or business
partners, as well as the Company’s personnel matters, which has not previously
been released to the public at large by an authorized representative of the
Company. Employee represents that he has held all such information confidential
and will continue to do so, and that Employee will not use such confidential or
proprietary information and/or documents for any purpose, specifically including
use for any business in the same industry as the Company or in competition with
the Company. Employee understands that this obligation of confidentiality
continues even after Employee is no longer employed by the Company. Employee
also hereby reaffirms his agreement to, and all of his obligations under, the
Employee Proprietary Information and Inventions Agreement dated August 7, 2002.
The parties expressly incorporate all of the terms and conditions of said
agreement into this Agreement.

10. RESERVED

11. Return of Company Property. Employee agrees that on or before August 24,
2012 Employee shall return to the Company all Company proprietary and
confidential information in his possession, custody or control, including but
not limited to all Company documents, files, folders, correspondence, memoranda,
notes, notebooks, drawings, books, records, plans, forecasts, reports,
proposals, agreements, financial information, computer-recorded information, as
well as all copies thereof, electronic or otherwise.

12. Agreement to Cooperate. As additional consideration for this Agreement,
Employee agrees that he will, in good faith and with due diligence, assist in,
facilitate and cooperate with the Company and provide information as to matters
which he was involved, or has information on, while Employee was an Employee of
the Company, including but not limited to any matters that may become the
subject of an action, investigation, proceeding, litigation or otherwise.
Employee shall make himself available, upon reasonable notice, to provide
information or assistance over the phone or in person, be interviewed, give
sworn testimony and statements, declarations, trial testimony and other such
disclosures. Nothing herein is intended or should be construed as requiring
anything other than Employee’s cooperation in providing truthful and accurate
information. Employee agrees that the separation pay provided under this
Agreement shall be adequate compensation for Employee’s cooperation with the
Company during the Separation Period. Employee agrees Employee will not
intentionally make disparaging, negative or derogatory remarks or comments about
Company or any of its officers,

 

  4    Initials /s/RW/s/KL



--------------------------------------------------------------------------------

directors, employees, agents or customers to any other person, firm or entity,
except Employee’s legal counsel. Employee further represents and warrants that
Employee will not tortuously damage, impair, or interfere with Company’s
relationships with its customers (both actual and potential), suppliers, joint
venturers, partners, employees, or any other business relationship of Company.
This includes, but is not limited to, Company’s existing contractual
relationships.

13. Non-Solicitation. Employee agrees that for a period of one year following
his Separation Date, he will not directly or indirectly solicit, entice, induce
or attempt to induce or influence any employee, independent contractor, vendor,
or supplier of the Company to terminate or alter, his or its relationship with
the Company, or accept employment at another company, entity, or with Employee.

14. Entire Agreement. Except as expressly stated herein, this Agreement contains
the entire agreement between Employee and the Company and supersedes any prior
agreement or understanding between the parties (whether oral or written)
regarding the subject matters contained herein. Employee acknowledges that no
promise has been made to Employee that is not contained in this Agreement.

15. Severability. In the event any provision of this Agreement shall be found
unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the Released Parties shall receive the
benefits contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

16. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California. Any suit brought hereon shall be
brought in the state or federal courts sitting in San Diego County, California,
the Parties hereby waiving any claim or defense that such forum is not
convenient or proper. Each party hereby agrees that any such court shall have in
personam jurisdiction over it and consents to service of process in any manner
authorized by California law.

17. Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, and
assigns. Employee shall not assign any of his rights or obligations under this
Agreement or any other agreements incorporated herein.

18. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof. Employee agrees that in the event an action or proceeding is instituted
by the Released Parties in order to enforce the terms or provisions of this
Agreement, the Released Parties shall be entitled to an award of reasonable
costs and attorneys’ fees incurred in connection with enforcing this Agreement.
This attorneys’ fees provision shall not apply to an action brought by Employee
to challenge the enforceability of his waiver of rights under the Age
Discrimination in Employment Act.

19. Good Faith. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.

 

  5    Initials /s/RW/s/KL



--------------------------------------------------------------------------------

20. Modification. This Agreement may be amended only by a written instrument
executed by all parties hereto.

21. Counterparts. This Agreement may be executed in counterparts and shall be
binding on all parties when each has signed either an original or copy of this
Agreement.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated: August 22, 2012     By:  

/s/ Ronald G. Wangerin

      Ronald G. Wangerin     ViaSat, Inc. Dated: August 22, 2012     By:  

/s/ Keven K. Lippert

      Vice President, General Counsel and Secretary

 

  6    Initials /s/RW/s/KL